Citation Nr: 1002158	
Decision Date: 01/13/10    Archive Date: 01/22/10

DOCKET NO.  08-23 631	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for degenerative disc 
disease of the cervical spine.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for degenerative joint 
disease of the right shoulder.

4.  Entitlement to service connection for skin disorder, 
claimed as a rash/hives.


REPRESENTATION

Veteran represented by:	Virginia Department of 
Veterans Services



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran had active service from April 1974 to April 1978.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a July 2007 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Roanoke, Virginia.

In May 2008, the Veteran testified during a hearing before a 
Decision Review Officer at the RO; a transcript of that 
hearing is of record.  

Although the Veteran filed a notice of disagreement to the 
denials of non service-connected pension benefits and service 
connection for neuropathy of the right hand, he stated that 
he wished to withdraw these issues during the above hearing.  
He submitted a written statement to that effect at that time.  
Thus, those issues are no longer before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the Veteran 
if further action is required.



REMAND

Initially, in November 2009 correspondence, the Veteran 
requested that VA obtain updated medical records from the 
Lynchburg Community Based Outpatient Clinic (CBOC) before 
making a decision on his case.  Of record are VA treatment 
notes from the Lynchburg CBOC dated through April 2009.  The 
Board emphasizes that records generated by VA facilities that 
may have an impact on the adjudication of a claim are 
considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  Thus, the RO must obtain all 
pertinent medical records from the above facility since May 
2009, following the procedures prescribed in 38 C.F.R. 
§ 3.159(c) (2009).

Specific to the claim for service connection for PTSD, the 
record contains various diagnoses of PTSD, a mood disorder, 
and depression.  Also of record is a confirmed in-service 
stressor event, that of being bitten by a German Shepherd in 
December 1976.  Although the Veteran testified that this 
stressor is not the main stressor, the Board finds that a VA 
examination with opinion is needed to determine whether he 
has PTSD and, if so, whether it is due to the confirmed dog 
attack.  The Board would be remiss if it did not point out 
that VA treatment notes reflect that the Veteran lives with 
his Doberman Pinscher.

As regards the claim for service connection for a skin 
disorder, the service treatment records clearly show that the 
Veteran had a skin disorder in service and post-service 
medical records indicate that he may still have a skin 
disorder.  A December 2005 VA treatment note reflects 
complaints of a scaly, itchy rash on the right distal lower 
extremity that started about two weeks ago and a diagnosis of 
a rash.  The plan was to try clotrimazole.  A January 2006 VA 
treatment note reflects a history of urticaria.  The Veteran 
was afforded a VA examination in April 2007.  After examining 
the Veteran, which revealed no rash, the examiner did not 
provide a diagnosis or an opinion on the etiology of the 
claimed skin disorder.  Although VA treatment notes since 
2007 reflect no complaints of a rash/hives, they do reflect 
that the Veteran was taking loratadine and flunisolide, which 
the Board observes may minimize or prevent the occurrence of 
a rash/hives.  Further, the Veteran testified during the May 
2008 hearing that he still has breakouts.  In this regard, 
the Board observes that he is competent, as a layperson, to 
report that about which he has personal knowledge.  See Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993).  

Based on the above, the Board concludes a new VA skin 
examination is warranted.  If feasible, the Veteran should be 
examined while his skin disorder is exhibiting observable 
symptomatology.  See Ardison v. Brown, 6 Vet. App. 405, 408 
(1994) (indicating that, to the extent possible, VA should 
schedule an examination for a condition that has cyclical 
manifestations during an active stage of the disease to best 
determine its severity); see also Bowers v. Derwinski, 2 Vet. 
App. 675, 676 (1992) (holding that "it is the frequency and 
duration of the outbreaks and the appearance and virulence of 
them during the outbreaks that must be addressed.").

Lastly, a February 2006 VA treatment note reflects that the 
Veteran applied for Social Security Disability benefits.  
While records from the Social Security Administration (SSA) 
are not controlling for VA determinations, they may be 
"pertinent" to VA claims.  See Collier v. Derwinski, 1 Vet. 
App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 
(1992).  When VA is put on notice of the existence of SSA 
records, as here, it must seek to obtain those records before 
proceeding with the appeal.  Thus, the RO should obtain and 
associate with the claims file copies of any SSA disability 
determination and all medical records underlying any such 
determination, following the procedures prescribed in 38 
C.F.R. § 3.159(c).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should obtain all pertinent 
records of treatment for the Veteran 
since April 2009 from the VA Lynchburg 
CBOC, following the procedures 
prescribed in 38 C.F.R. § 3.159(c).

2.  The RO should request from SSA 
copies of any decision(s) and medical 
records submitted or obtained in 
support of any claim for disability 
benefits.  If the records are 
unavailable, SSA should so indicate.  
If unsuccessful, the Veteran and his 
representative should be accorded the 
opportunity to furnish such records 
directly to VA.  All records/responses 
received should be associated with the 
claims file.

3.  The RO should schedule the Veteran 
for a VA psychiatric examination to 
determine the current nature and 
etiology of any psychiatric disorder 
found to be present; and to determine 
if the Veteran meets the diagnostic 
criteria for PTSD and, if so, whether 
such is linked to a verified stressor.  
The examiner is to be informed of the 
verified in-service stressor of being 
bitten by a German Shepherd in December 
1976 and be forwarded the claims file 
in its entirety for review in 
connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder.  The psychiatric 
examination is to include a review of 
the Veteran's history and a 
comprehensive mental status evaluation 
and tests deemed as necessary.

The examiner should be asked to offer 
an opinion addressing the following 
questions:

Does the Veteran meet the DSM-IV 
criteria for a diagnosis of PTSD?  If 
so, is it at least as likely as not (50 
percent or greater probability) that 
the PTSD is causally linked to the 
verified in-service stressor?  The 
examiner is to be instructed that only 
the verified stressor may be considered 
for purposes of this opinion.

The examiner is asked to provide the 
rationale used in formulating his or 
her opinion in the written report.

4.  The RO should schedule the Veteran 
for a VA skin examination to determine 
the current nature and etiology of any 
skin disorder found to be present.  The 
examiner is to be forwarded the claims 
file in its entirety for review in 
connection with the examination.  The 
examination report is to contain a 
notation that the examiner reviewed the 
claims folder.  The skin examination is 
to include a review of the Veteran's 
history and a comprehensive skin 
evaluation and tests deemed as 
necessary.

The examiner should be asked to offer 
an opinion addressing the following 
question:

Is it at least as likely as not (50 
percent or greater probability) that 
the Veteran's existing or previously 
existing rash/hives had its onset in 
service or is otherwise related to 
service?  

The examiner is asked to provide the 
rationale used in formulating his or 
her opinion in the written report.

5.  Thereafter, the RO should 
readjudicate the claims.  If any 
benefit sought on appeal remains 
denied, the Veteran and his 
representative should be provided a 
supplemental statement of the case and 
given an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. BUSH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


